Case 2:17-cv-08655-DDP-AGR Document 151 Filed 11/14/19 Page 1 of 6 Page ID #:2776



    1   KELLY M. KLAUS (SBN 161091)             MICHAEL A. GEIBELSON (SBN 179970)
        kelly.klaus@mto.com                     MGeibelson@RobinsKaplan.com
    2   MUNGER, TOLLES & OLSON LLP              ROBINS KAPLAN LLP
        560 Mission Street, 27th Floor          2049 Century Park East, Suite 3400
    3   San Francisco, CA 94105-2907            Los Angeles, CA 90067
        Telephone: (415) 512-4000               Telephone: (310) 552–0130
    4   Facsimile: (415) 512-4077               Facsimile: (310) 229–5800
    5   Attorneys for Plaintiffs                Attorneys for Defendant
    6

    7

    8                         UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
   10                                   WESTERN DIVISION
   11

   12 DISNEY ENTERPRISES, INC.,                     Case No. 2:17-cv-08655-DDP (AGRx)
      LUCASFILM LTD. LLC, and MVL
   13 FILM FINANCE LLC,
                                                    [PROPOSED] STIPULATED
   14                Plaintiffs,                    CONSENT JUDGMENT AND
   15                                               PERMANENT INJUNCTION
               vs.
   16                                               Judge: Hon. Dean D. Pregerson
   17 REDBOX AUTOMATED RETAIL,
        LLC,
   18
                     Defendant.
   19

   20

   21          WHEREAS, on April 9, 2018, Plaintiffs Disney Enterprises, Inc., Lucasfilm
   22 Ltd. LLC, and MVL Film Finance LLC (collectively, “Plaintiffs”), filed a First

   23 Amended Complaint in the above-captioned action against Defendant Redbox

   24 Automated Retail, LLC (“Redbox”) (Plaintiffs and Redbox are referred to

   25 collectively as the “Parties”);

   26          WHEREAS, on August 29, 2018, the Court entered an Order Granting
   27 Plaintiffs’ Motion for a Preliminary Injunction, Dkt. 120 (“Preliminary Injunction

   28 Order”);
                                                1
                                                    [PROPOSED] STIPULATED
                                                         [PROPOSED]         CONSENT
                                                                    STIP. CONSENT      JUDGMENT
                                                                                    J./PERM. INJ.
                                                               CASENO.
                                                              CASE  NO.2:17-cv-08655-DDP
                                                                        2:17-cv-08655-DDP(AGRx)
                                                                                          (AGRx)
Case 2:17-cv-08655-DDP-AGR Document 151 Filed 11/14/19 Page 2 of 6 Page ID #:2777



    1        WHEREAS, on August 1, 2019, the Court entered an Order Denying
    2 Redbox’s Motion to Dismiss Plaintiffs’ First Amended Complaint, Dkt. 145;

    3        WHEREAS, the Parties have reached an agreement to resolve this action, the
    4 full terms and conditions of which are set forth in the Parties’ “Settlement

    5 Agreement,” dated as of November 12, 2019;

    6        WHEREAS, the Settlement Agreement is conditioned upon entry by the
    7 Court of a Stipulated Consent Judgment and Permanent Injunction and the

    8 continuing jurisdiction of the Court on the terms and conditions set forth herein;

    9        THEREFORE, the Parties stipulate and agree that this Court has jurisdiction
   10 to enter a Stipulated Consent Judgment and Permanent Injunction on the terms and

   11 conditions below, and that the Court shall have continuing jurisdiction for purposes

   12 of construing, modifying, and enforcing (a) the Stipulated Consent Judgment and

   13 Permanent Injunction and (b) the Settlement Agreement. The Parties respectfully

   14 request that the Court enter the attached [Proposed] Consent Judgment and

   15 Permanent Injunction Pursuant to Stipulation (“Stipulated Consent Judgment and

   16 Permanent Injunction”).

   17        IT IS SO STIPULATED.
   18                                         Respectfully submitted:
   19
        DATED: November 14, 2019              MUNGER, TOLLES & OLSON LLP
   20

   21
                                              By:         /s/ Kelly M. Klaus
   22                                                 KELLY M. KLAUS
   23
                                                      Attorneys for Plaintiffs

   24
        DATED: November 14, 2019              ROBINS / KAPLAN LLP
   25

   26                                         By:        /s/ Michael A. Geibelson
   27                                                 MICHAEL A. GEIBELSON
                                                      Attorneys for Redbox
   28
                                                 2
                                                     [PROPOSED] STIPULATED
                                                          [PROPOSED]         CONSENT
                                                                     STIP. CONSENT      JUDGMENT
                                                                                     J./PERM. INJ.
                                                                CASENO.
                                                               CASE  NO.2:17-cv-08655-DDP
                                                                         2:17-cv-08655-DDP(AGRx)
                                                                                           (AGRx)
Case 2:17-cv-08655-DDP-AGR Document 151 Filed 11/14/19 Page 3 of 6 Page ID #:2778



    1         Pursuant to the Parties’ Settlement Agreement, the foregoing stipulation of
    2 the Parties, and for good cause shown, the Court hereby enters the following

    3 Stipulated Consent Judgment and Permanent Injunction:

    4    STIPULATED CONSENT JUDGMENT AND PERMANENT INJUNCTION
    5
              1.     For purposes of this Stipulated Consent Judgment and Permanent
    6
        Injunction, the following definitions shall apply:
    7
                     a.     “Plaintiffs” shall mean Disney Enterprises, Inc., Lucasfilm Ltd.
    8
        LLC, and MVL Film Finance LLC.
    9
                     b.     “Redbox” shall mean Redbox Automated Retail, LLC.
   10
                     c.     “Code” shall mean a digital movie code distributed as part of a
   11
        “Combo Pack” that can be redeemed for an authorized digital download, authorized
   12
        stream, or other form of authorized access to a “Copyrighted Work.”
   13
                     d.     “Combo Pack” shall mean a unit that contains (i) one or more
   14
        copies of a motion picture or other audiovisual work on a DVD, Blu-ray disc,
   15
        4K/UHD disc, or other physical storage media, and (ii) one or more Codes.
   16
                     e.     “Copyrighted Work” shall mean a copyrighted motion picture or
   17
        other audiovisual work or portion thereof, whether now in existence or later created,
   18
        in which Plaintiffs, or any of them, (or any parent, subsidiary or affiliate of any
   19
        Plaintiff) owns or controls an exclusive right under the United States Copyright Act,
   20
        17 U.S.C. §§ 101 et seq.
   21
              2.     Redbox, and all of its officers, directors, agents, servants, and
   22
        employees, and all persons in active concert or participation or in privity with any of
   23
        them, ARE HEREBY PERMANENTLY RESTRAINED AND ENJOINED from
   24
        selling, offering, distributing, marketing, or promoting (including entering into any
   25
        contract providing for the sale, offer, distribution, marketing, or promotion) of
   26
        Codes.
   27

   28
                                                   3
                                                       [PROPOSED] STIPULATED
                                                            [PROPOSED]         CONSENT
                                                                       STIP. CONSENT      JUDGMENT
                                                                                       J./PERM. INJ.
                                                                  CASENO.
                                                                 CASE  NO.2:17-cv-08655-DDP
                                                                           2:17-cv-08655-DDP(AGRx)
                                                                                             (AGRx)
Case 2:17-cv-08655-DDP-AGR Document 151 Filed 11/14/19 Page 4 of 6 Page ID #:2779



    1        3.     The Permanent Injunction supersedes the Preliminary Injunction Order
    2 (Dkt. 120) and is effective immediately. The Clerk of this Court shall return the

    3 Preliminary Injunction Bond (Dkt. 121) to Plaintiffs forthwith.

    4        4.     Violation of this Stipulated Consent Judgment and Permanent
    5 Injunction shall be subject to all applicable penalties, including contempt of Court.

    6        5.     All claims and defenses in this action are hereby resolved by this
    7 Stipulated Consent Judgment and Permanent Injunction.

    8        6.     This Court shall retain continuing jurisdiction over the Parties and the
    9 action for purposes of construing, modifying, and enforcing (a) this Stipulated

   10 Consent Judgment and Permanent Injunction and (b) the Parties’ Settlement

   11 Agreement.

   12        7.     The Parties will bear their own costs and attorney’s fees.
   13

   14        IT IS SO ORDERED.
   15

   16 Dated:

   17                                         __________________________________
   18
                                              THE HON. DEAN D. PREGERSON
                                              UNITED STATES DISTRICT JUDGE
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                 4
                                                     [PROPOSED] STIPULATED
                                                          [PROPOSED]         CONSENT
                                                                     STIP. CONSENT      JUDGMENT
                                                                                     J./PERM. INJ.
                                                                CASENO.
                                                               CASE  NO.2:17-cv-08655-DDP
                                                                         2:17-cv-08655-DDP(AGRx)
                                                                                           (AGRx)
Case 2:17-cv-08655-DDP-AGR Document 151 Filed 11/14/19 Page 5 of 6 Page ID #:2780



    1 Submitted jointly by:

    2 MUNGER, TOLLES & OLSON LLP

    3
        By:       Kelly M. Klaus________
    4         KELLY M. KLAUS
    5 Attorneys for Plaintiffs

    6

    7 ROBINS KAPLAN LLP

    8
        By:       _Michael A. Geibelson
    9         MICHAEL A. GEIBELSON
   10 Attorneys for Redbox

   11

   12

   13

   14

   15

   16

   17

   18
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                             5
                                                 [PROPOSED] STIPULATED
                                                      [PROPOSED]         CONSENT
                                                                 STIP. CONSENT      JUDGMENT
                                                                                 J./PERM. INJ.
                                                            CASENO.
                                                           CASE  NO.2:17-cv-08655-DDP
                                                                     2:17-cv-08655-DDP(AGRx)
                                                                                       (AGRx)
Case 2:17-cv-08655-DDP-AGR Document 151 Filed 11/14/19 Page 6 of 6 Page ID #:2781



    1                                    FILER’S ATTESTATION
    2         I, Kelly M. Klaus, am the ECF user whose identification and password are being used to

    3 file this [PROPOSED] STIPULATED CONSENT JUDGMENT AND PERMANENT

    4 INJUNCTION. Pursuant to Civil Local Rule 5-4.3.4(a)(2)(i), I hereby attest that the other above-

    5 named signatory concurs in this filing.

    6

    7 DATED: November 14, 2019                    MUNGER, TOLLES & OLSON LLP
    8

    9                                             By:        /s/ Kelly M. Klaus
   10
                                                           KELLY M. KLAUS

   11                                                      Attorneys for Plaintiffs
   12

   13

   14

   15

   16

   17

   18
   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                      6
                                                          [PROPOSED] STIPULATED
                                                               [PROPOSED]         CONSENT
                                                                          STIP. CONSENT      JUDGMENT
                                                                                          J./PERM. INJ.
                                                                     CASENO.
                                                                    CASE  NO.2:17-cv-08655-DDP
                                                                              2:17-cv-08655-DDP(AGRx)
                                                                                                (AGRx)
